Title: To James Madison from William Lee, 6 August 1803 (Abstract)
From: Lee, William
To: Madison, James


6 August 1803, Bordeaux. Refers JM to his last letter of 27 June. The sixty American sailors he had arrested for signing on with French privateers have been “distributed among the American Vessels” after being detained several days. Encloses a list of the sixteen sailors who had “actually engaged” on board the Blonde and been paid advances. These men are still confined, as he has paid “considerable sums for them which they must refund,” but “as American sailors are wanted for the Vessels that have been purchased by our Citizens,” he will have “no difficulty in getting re-imbursed.” Would have liked to send these men home for trial at the expense of the U.S., but Livingston “thought otherwise,” as JM will observe by the enclosed copy of a letter of 27 June from Livingston to Lee. “I did not like to act in direct oposition to his opinion especially as this measure of mine was considered here by my wandering Countrymen as a very high handed one.” Believes however “that Government will think otherwise and the efficacy of the measure has already been sufficiently felt to prove it was judicious.”
Livingston’s “observations respecting my expenditures on acct. of the United States contained in his letter of 27 June has given me much uneasiness:… had he known the situation and extent of our Commerce at this port they would not have escaped him.” Explains that “the number of American Vessels which have been sold here amount to more than have entered at all the ports of the Republic (Havre excepted).” A total of 258 ships have reported to his office during his residence in Bordeaux, “upwards of three hundred” if one includes “those that have discharged their crews at the mouth of the river and entered as French Vessels to avoid the discriminating duty.” Has reported “from time to time … the evils arising to our Commerce from this improper discharge of seamen in foreign ports.” Hopes the president will “be convinced that the public service demanded those heavy disbursements.”
Encloses a list of American vessels which have entered Bordeaux to 30 June, as well as his accounts and vouchers, “on which there appears to be due the United States Augt. 6. 1803 the sum of eight hundred and sixty two livres sixteen sous.”
His health is “extremely feeble”; is convinced he has “not many months to tarry here.” “I have adjusted all my affairs and however reluctantly I may quit my family and brilliant prospects still I feel a peculiar satisfaction in having done my duty and acted honourably in all the scenes I have passed through.”
 

   
   RC and enclosures (DNA: RG 59, CD, Bordeaux, vol. 1). RC 7 pp.; marked “duplicate / Original pr Columbus Macey”; docketed by Wagner as received 7 Jan. 1803 [1804]. For surviving enclosures, see nn. 2 and 3.



   
   Lee referred to his last public letter to JM; he wrote JM privately on 4 July and 3 Aug. 1803.



   
   Enclosed is a list of crew members from the Blonde, dated 26 Prairial an XI (15 June 1803), to whom a total of Fr 2,400 had been advanced by the captain of that ship (2 pp.).



   
   Lee enclosed a copy of Livingston to Lee, 27 June 1803 (2 pp.; docketed by Wagner), in which Livingston approved of Lee’s conduct in preventing Americans from serving on French privateers but instructed him not to send the seamen to the U.S. as prisoners. Livingston also noted that Lee’s expenses at Bordeaux “run so high as to exceed all those of France & Holland taken together,” and he was fearful that Lee’s accounts would “cause great dissatisfaction at home when they are examined.” Filed with this letter is a copy of Lee to Livingston, 18 June 1803 (2 pp.), requesting instructions as to the crew of the Blonde as well as a cash advance for the support of U.S. seamen.



   
   Enclosures not found.



   
   A full transcription of this document has been added to the digital edition.

